Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-18-00534-CR

                                       Steven Ryan NEVILS,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law No. 4, Bexar County, Texas
                                     Trial Court No. 548755
                        Honorable Jason Roland Garrahan, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 9, 2019

APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal from his conviction for driving while

intoxicated. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.2(a).

                                                  PER CURIAM

DO NOT PUBLISH